295 F.2d 818
Russell BURTON, Plaintiff-Appellee,v.Antone GONSALVES, Dighton Transfer Company and Ferreira's Transportation Incorporated, Defendants-Appellants.
No. 97.
Docket 26494.
United States Court of Appeals Second Circuit.
Argued November 30, 1961.
Decided November 30, 1961.

Appeal from the United States District Court for the District of Connecticut; Robert P. Anderson, Judge.
Gregory C. Willis, Bridgeport, Conn., for defendants-appellants.
Jacob D. Zeldes, Bridgeport, Conn. (Nathan Sachs, New Haven, Conn., and David Goldstein, Bridgeport, Conn., on the brief), for plaintiff-appellee.
Before CLARK, FRIENDLY and KAUFMAN, Circuit Judges.
PER CURIAM.


1
Affirmed in open court.